The plaintiff appeals from an order of a single justice of this court dismissing, without a hearing, his action for relief in the nature of prohibition *1004seeking to stay prosecution of a criminal action pending against the plaintiff in the Boston Municipal Court Department. The single justice did not abuse his discretion. The petition presented no conceivable basis on which the plaintiff would have been entitled to relief in the county court. The plaintiff was not entitled to a hearing.
Chester M. Rudnicki, pro se, submitted a brief.

Order affirmed without a hearing.